ANNABELLE Clinton Imber, Justice, concurring. I concur sticeby , majority because the arguments made by both parties in this appeal clearly reflect the existence of a material issue of fact regarding the effective date of appellant’s residence change. According to appellant, he was living within the Bentonville school district when the board officially apportioned his position, which “goes to the heart of the trial court’s decision.” In contrast, the State asserts that appellant resided in the Rogers school district at the time the board apportioned position 5 to the Bentonville school district. TOM GLAZE, Justice, dissenting. The majority opinion departs ice, well-settled and governing standard of review that this court will not reverse the trial court on a point not raised below or argued on appeal. For this reason alone, this case should be affirmed. However, I would affirm the case on its merits. In November of 1996, Jim Parsons was elected as an at-large member to position three of the nine-person Board of Trustees of the Northwest Arkansas Community College District, comprised of the Rogers and Bentonville School Districts. Parsons, as well as each other member, was elected to a six-year term. At that time, Parsons resided in the Rogers School District. In March of 1997, the General Assembly enacted Act 1258 which provided the following: Beginning with the 1998 election, if the members of the local board of a community college are elected at large and the community college district is composed of more than one school district, ... the board may apportion a certain number of positions on the board for each school district according to the most recent census information, so long as all board members are residents and qualified electors of the community college district and the school district. Because the Northwest Community College District met Act 1258’s requirements that (1) its district be comprised of the two school districts and (2) it had members elected at large, Northwest’s Board held a meeting on May 26, 1998, and apportioned its nine board member positions between the Rogers and Bentonville School Districts, designating six positions for Rogers and three positions to Bentonville. Parsons’ position was one of the six apportioned to Rogers District, where Parsons resided. Incumbent board member Craig Young, position five, held the only position that was apportioned to a school district (Bentonville) where he did not reside; however, on June 23, 1998, Young agreed not to run for reelection to his position at the November 1998 election. To better define which positions were designated to the Rogers and Benton-ville Districts, the Board met on August 25, 1998, and clarified that positions 1, 5, and 9 were to be apportioned to Bentonville, and the remaining positions were assigned to Rogers. In sum, based on the information it had, the Board apportioned all positions, so the eight incumbent members (including Parsons) resided in the school district to which they were apportioned. The one incumbent member, who would no longer reside in the school district to which he was apportioned, had agreed to give up his position, thus permitting a person residing in the Bentonville District to fill Young’s vacancy. In these circumstances, the Board’s May 26 and August 25 meetings apportioning all nine positions met the requirements of Act 1258. In conferencing this case, the suggestion was advanced that by the August 25 meeting, Parsons had already moved to the Benton-ville District and no longer resided in Rogers where the board continued to assign Parsons’s position. While Parsons averred that he had executed a contract on August 5, 1998, to buy a house in the Bentonville District and asserted that he had spent his first night on August 9, Parsons also said that the sale was not closed until September 24, and that he did not turn off the utilities to his Rogers home until September 24. He further said that he kept his move to the Bentonville District a secret until he knew the sale would close. In short, Parsons’s own statements reflect that he had not moved from his Rogers residence and domicile until September 24. Because Parsons chose not to remove his Rogers voting domicile and residence until September 24, he was well aware that his position had been assigned to Rogers and he knowingly vacated it. The General Assembly enacted Act 1258 in order to have the seats on the Board apportioned in accordance with the census, and, at the same time, to prevent the disfranchisement of members who were then on the Board. Both of those objectives were met. Act 1258 was unambiguous in its requirements, and the Board’s actions complied with those requirements completely. It was Parsons who failed to abide by the Act’s dictates, and it is because of his secretive decision to move out of the district to which his seat was apportioned that he should be unable to continue serving in that position. Because Parsons faded to show the trial court erred in holding he disfranchised himself by moving his domicile to Beda Vista, we should affirm. BROWN, J., joins this dissent.